Citation Nr: 0119967	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1973.  

In December 1999, the veteran presented testimony before a 
member of the Board of Veterans' Appeals (Board) on the 
issues of service connection for posttraumatic stress 
disorder, hearing loss and an eye disorder and a compensable 
rating for residuals of a right wrist scar.  

In a February 2000 decision, the Board denied the claims of 
service connection for hearing loss and an eye disorder as 
not well grounded.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  As 
noted above, the issue of service connection for hearing loss 
and an eye disorder was denied by the Board as not well 
grounded in February 2000.  However, the veteran and his 
representative are hereby advised that such claim may be 
readjudicated in accordance with the VCAA. Any readjudication 
by the regional office (RO) pursuant to the VCAA will be done 
without regard to the Board's aforementioned decision.  
Therefore, this matter is referred to the RO for appropriate 
action.

In the February 2000 decision, the Board also remanded the 
issue of a compensable evaluation for scar, postoperative 
removal of ganglion cyst of the right wrist.  In an August 
2000 rating decision, the RO granted a 10 percent rating 
under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2000).  The 
Court has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since a 10 percent rating 
is the maximum evaluation assignable under Diagnostic Code 
7804, this issue is no longer on appeal.  Id.  

In the Board's February 2000 decision, the Board also granted 
service connection for PTSD.  This matter is before the Board 
on appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) RO that effectuated the Board's grant 
of service connection for PTSD and assigned a 10 percent 
disability evaluation.  The veteran has perfected an appeal 
with the initial disability evaluation assigned.  


REMAND

On a VA Form 9 which was received at the RO in August 2000, 
the veteran requested a hearing before a Member of the Board 
in Washington, D.C.  The veteran was informed via 
correspondence dated March 22, 2001 that he had been 
scheduled for a central office hearing on Thursday, July 12, 
2001.  On July 11, 2001, the veteran, through his 
representative, reported that he would be unable to attend 
the hearing and he provided a reason.  The veteran requested 
that he be afforded a video conference before a Member of the 
Board to be held at the VA RO located in Columbia, South 
Carolina.  The Board has accepted the veteran's July 11, 2001 
communication as a motion to reschedule a hearing.  The Board 
has determined that good cause has been shown and granted the 
motion for a video conference pursuant to 38 C.F.R. 
§ 20.702(c)(2).   

Based on the above, the Board has determined that the issue 
on appeal should be remanded for the following development:

The RO should schedule the appellant for 
a videoconference hearing and inform him 
of that date.  

Thereafter, the case should be returned to the Board, if in 
order, and following compliance with any applicable appellate 
procedures.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




